Citation Nr: 0011121	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post removal benign bone cysts, left wrist (major), 
with residual neurological impairment.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1995.

This appeal arises from a July 1995 rating decision which 
granted, amongst other issues, service connection for status 
post removal of benign bone cysts, left wrist (major) with 
residual neurological impairment, evaluated as 10 percent 
disabling.  In October 1997, the claim was remanded for 
further medical development.  By rating decision of May 1999, 
the evaluation for the left wrist disability was increased 
from 10 percent to 30 percent, effective February 1995, the 
date of claim.  However, the veteran's claim remains in 
appellate status since less than the maximum available 
benefit was awarded.  Swan v. Derwinski, 1 Vet. App. 20, 22-
23 (1993).  


FINDING OF FACT

The veteran's status post removal of benign bone cysts, left 
wrist (major) with residual neurological impairment is 
productive of no more than moderate incomplete paralysis; 
severe incomplete paralysis or unfavorable ankylosis of the 
left wrist is not shown.  


CONCLUSION OF LAW

The criteria for more than a 30 percent evaluation for status 
post removal of benign bone cysts, left wrist (major) with 
residual neurological impairment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5015, 5214, 8515 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for a rating in excess of the 30 percent evaluation 
provided for his service-connected left wrist disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a plausible claim.  In this case, 
the veteran has asserted that his left wrist disability is 
more severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  He has 
undergone VA examinations in connection with this claim.  
Pursuant to the Board's October 1997 remand, the veteran 
underwent additional VA examination in March 1998.  In 
June 1998, the examiner provided clarification of his 
March 1998 examination report.  The record is now complete; 
there is no further obligation to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a rating decision of July 1995, the RO granted service 
connection for removal of bone cysts with neurological 
impairment of the left hand, determined to be 10 percent 
disabling, effective from February 1995.  The RO has 
considered all of the evidence of record, as required by 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  The Court also reiterated that in a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
also made clear that its holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

The RO has reviewed the claims folder and any additional 
medical evidence presented, including reevaluation of the 
veteran's disability in March and June 1998.  The veteran's 
evaluation for left wrist disability was increased from 
10 percent to 30 percent by rating decision of May 1999.  
This increase in rating was effective from the date of the 
claim in February 1995.  Since the 30 percent evaluation was 
assigned effective the date of claim, at no time was the 
veteran's disability determined to be more or less than 
30 percent disabling.  The veteran asserts that the 
30 percent evaluation for his benign bone cysts of the left 
wrist (major) with residual neurological impairment does not 
properly reflect the level of disability exhibited by this 
service-connected disorder.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for status post removal of benign 
bone cysts, left wrist (major)with residual neurological 
impairment, rated under the provisions of Diagnostic Codes 
5015-8515.  This disability is evaluated as 30 percent 
disabling, rated as moderate incomplete paralysis of the left 
wrist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

The veteran underwent VA examination in May 1995.  He 
complained specifically of carpal tunnel syndrome of the left 
hand.  He related that when he banged his wrist, he had 
shooting sensation and pain in his third and fourth digits 
and dysesthesias when the areas were touched or he flexed his 
wrist.  Physical examination revealed upper extremities were 
V/V, bilaterally in all muscle groups against resistance.  
Sensory examination revealed III/V on the left upper 
extremity with light touch and pinprick.  The Tinel and 
Phalen tests were positive on the left.  There was decreased 
sensation in the distribution of the medial nerves in both 
hands.  The pertinent diagnosis was left carpal tunnel 
syndrome.  

In June 1996, the veteran was hospitalized by VA.  He 
underwent a left carpal tunnel nerve release.  He was told to 
keep his arm elevated and to return to the clinic in two 
weeks.  

In August 1996, the veteran was provided a certification of 
entitlement/current feasibility from VA.  He was determined 
to have an employment handicap which was indicated to have 
been materially affected by his service-connected 
disabilities.  Specifically, the counseling psychologist 
noted that the veteran complained primarily of his carpal 
tunnel nerve syndrome and his nerve entrapment syndrome from 
his hernia repairs, both service-connected.  The counseling 
psychologist indicated that there was current reasonable 
feasibility that the veteran would achieve a vocational goal 
and that he was in need of additional education in order to 
overcome the effects of his service-connected disabilities.  

In April 1997, the veteran was seen at VA by his primary care 
physician complaining of numbness and tingling of the left 
hand.  It was noted that the veteran had carpal tunnel 
surgery in June 1996.  

Pursuant to the Board's October 1997 remand, the veteran 
underwent VA orthopedic and neurological examinations in 
March 1998.  The orthopedic examination of the left upper arm 
indicated pain which varied in frequency and duration, 
although it sometimes lasted up to four hours per day.  The 
pain was precipitated by lifting something heavy or sitting 
in a certain position and was relieved by rest.  Physical 
examination of the left wrist showed a scar from past surgery 
for carpal tunnel syndrome.  There were no deformities of the 
hand, however there was some evidence of atrophy.  
Additionally, there was some physical impairment of the 
fingertips and dorsum of the sides of the hand.  Range of 
motion of the left wrist revealed dorsal flexion accomplished 
from 0 to 65 degrees.  Left wrist palmar flexion was 
accomplished from 0 to 75 degrees.  Grip strength was 
slightly diminished on the left as compared to the right 
side.  The pertinent diagnostic impression was residuals of 
carpal tunnel syndrome and status post left carpal tunnel 
release syndrome surgery.  

The veteran underwent a VA neurological examination in 
March 1998 for several different service-connected 
disabilities.  He stated specifically that he had EMG nerve 
conduction workup and carpal tunnel surgery.  He related that 
he received absolutely no benefit from carpal tunnel surgery.  
He complained of continued numbness of the left hand although 
he stated that it had minimal impact on him functionally.  He 
described the numbness as being in the first, second, third 
and fourth digits.  Physical examination indicated that 
Tinel's and Phalen's maneuvers in the wrist were 
unimpressive.  The pertinent diagnosis was left carpal 
tunnel, status post left carpal tunnel surgery, unimproved.  

In June 1998, a medical statement was sent to the 
Adjudication Officer from the VA orthopedic examiner who 
evaluated the veteran in March 1998.  He related that on 
physical examination there was a linear scar from past 
surgery for carpal tunnel syndrome.  There was no deformity 
of the left hand, however, there was mild atrophy of the 
thenar eminence, proximal aspect.  Interosseous was normal.  
To test for grip strength, the veteran forcefully squeezed a 
blood pressure cuff inflated at 10 mm. mercury.  On three 
attempts, the grip strength of the left hand was 3 on the 
scale of 5.  There was impairment of flexion but not 
extension due to dull aching pain and fatigue.  Dexterity was 
affected because of pain especially on turning a screw.  
Range of motion testing revealed flexion of the metacarpal 
phalangeal joint of 30 degrees, finger flexion was 
20 degrees, radial deviation was 20 degrees, ulnar deviation 
was 40 degrees, wrist dorsal flexion was 60 degrees and wrist 
palmar flexion was 75 degrees.  The examiner stated that x-
rays at the time of the examination were not necessary.  The 
diagnoses were status post left carpal tunnel release 
syndrome surgery and persistent dull aching pain as residual 
sequela from carpal tunnel syndrome.  

The veteran's status post removal of benign bone cysts, left 
wrist with residual neurological impairment is evaluated as 
30 percent under the provisions of Diagnostic Codes 5015-8515 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. 
§ 4.71a.  It is the Board's view that it is appropriate to 
look at the guidelines set forth in the diagnostic codes 
which clearly encompass the veteran's symptomatology, since 
his rating diagnosis cannot be readily placed under one 
descriptive label.  

Under Diagnostic Code 5015, the veteran's wrist disability 
could be rated as benign new growths of bones.  The disease 
under this diagnostic code will be rated on limitation of 
motion of affected parts, as arthritis, degenerative.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of arthritic 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  With X-ray evidence of 
arthritic involvement of 2 or more major joints or 2 or more 
minor joint groups, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Note (2)  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5015.  38 C.F.R. § 4.71a.  

In this case, the joint involved is the left wrist.  Under 
Diagnostic Code 5214, the highest schedular evaluation for 
limitation of motion is 10 percent.  In order to warrant an 
evaluation in excess of 10 percent, the veteran's left wrist, 
which is his dominant extremity, must be evaluated as 
ankylosis.  A 30 percent evaluation is warranted for 
ankylosis of the wrist if it is the major extremity and is 
favorable and in 20 to 30 degrees of dorsiflexion.  A 
40 percent evaluation is warranted for any other position of 
ankylosis, except favorable, for a major extremity.  Since 
the veteran does not have ankylosis of the wrist, an 
evaluation in excess of 30 percent under a limitation of 
motion diagnostic code is not warranted.  With respect to 
consideration of a higher evaluation due to functional loss 
due to pain, pursuant to 38 C.F.R. §§ 4.40, 4.45, the Board 
notes that the veteran is already in receipt of an evaluation 
greater than that provided for limitation of motion of the 
wrist.  Thus, there is no basis upon which to assign a 
greater evaluation on account of functional loss due to pain.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The veteran can also be evaluated under the neurological code 
as he has residual neurological impairment of his left wrist.  
Under Diagnostic Code 8515, if there is incomplete paralysis 
of the left wrist that is moderate in degree, a 30 percent 
evaluation is warranted for the major extremity.  In order to 
warrant a 50 percent evaluation, incomplete paralysis that is 
severe in degree is necessary.  

In the instant claim, the veteran's left wrist disability is 
no more than moderate in degree.  There is mild atrophy of 
the thenar eminence and persistent, dull, aching pain as a 
residual of carpal tunnel syndrome.  During his March 1998 VA 
examination, it was noted that grip strength on the left was 
slightly diminished on the lateral side.  There is numbness 
in his first through fourth digits.  Although he claims that 
he got absolutely no benefit from the carpal tunnel surgery, 
he related that this disability has had minimal impact on him 
functionally.  Based on the foregoing, the incomplete 
paralysis of the veteran's left wrist is no more than 
moderate in degree, warranting no more than a 30 percent 
evaluation for the veteran's major extremity during the time 
period at issue in this appeal.

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 30 percent, the benefit of the 
doubt doctrine is not for application.


ORDER

An evaluation in excess of 30 percent for status post removal 
benign bone cysts, left wrist (major), with residual 
neurological impairment is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

